SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2013 Alto PalermoS.A. (APSA) (Exact name of Registrant as specified in its charter) Alto Palermo S.A. (APSA) (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x ALTO PALERMO S.A. (APSA) (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the summary of the letter dated May 17, 2013 filed by the Company with the Comisión Nacional de Valores In connection with the 6-Kform filed on May 17, 2013, please find below the following information: Pursuantto subsection p) of the Article 62, we informe that at the end of the interimFinancial Statements to March 31, 2013, the company has repurchased all ofits convertible notes,amounted a nominal value of USD 31,738,262. For this reason there are no third party holders of bonds convertibles into shares as od this date. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Alto Palermo S.A. (APSA) By: /S/ Saúl Zang Saúl Zang Responsible of relationship with the markets May 17, 2013
